DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed February 14, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received February 14, 2020 are acceptable for examination purposes.
Specification
The specification received February 14, 2020 has been reviewed for examination purposes.
Claim Objections
Claim 15 is objected to because of the following informalities:  the conductivity of about 1x10-1 should also include the units “Siemens per centimeter” at line 3 of claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the all-solid secondary battery" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent upon claim 1 (sulfide solid electrolyte).  Claim 16 does recite an all-solid secondary battery but claim 17 is not dependent upon claim 17.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aburatani et al. (U.S. Patent Application No. 2015/0207170).
As to claims 1-3, Aburatani discloses a sulfide glass solid electrolyte (abstract and examples), comprising:
an ionic conductor comprising PS43-, P2S74- and P2S64- (paras. [0142]-[0151], example 6, paras. [0188]-[0190]),
a LiBr compound (example 6), as will be reasoned below, given the process of Example 6 of Aburatani compared to the inventive process of the instant application, the teachings therein expectedly anticipate the sulfide solid electrolyte of claims 1-3.
Notably, Example 6 teaches of preparing the electrolyte glass using 36.3g of Li2S, 57.6g of P2S5 and 16.1g of LiBr.  The molar ratio of Li2S:P2S5:LiBr therein is 64%:21%:15%. The relative molar ratio between Li2S and P2S5 (64:21) is equivalent to a 75:25 molar ratio between just these two compounds.  The mass of LiBr present in the same mixture of materials is 16.1g/110g total or 14.6 wt%.  The molar ratio of Li2S:P2S5 is in the same amount as the instant invention examples.  The wt% of LiBr (14.6 wt%) falls within the inventive range of the instant application.  Therefore the amounts of Li2S, P2S5 and LiBr are the same relative amounts as the raw materials of the instant invention.  Aburatani further teaches that the mixture is heated to 200oC which is in the same temperature range as the instant invention and for 2 hours which also falls under the same duration as the instant invention.  Accordingly, since the raw materials of Aburatani are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Example 6 of Aburatani will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Example 6 of Aburatani employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Example 6 of Aburatani will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Example 6 are shown to exhibit a difference in any of the molar ratios of claims 1-3, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claims 4-6, again, as discussed above, since the raw materials, amounts thereof and temperature conditions of Aburatani are identical to the conditions of the instant invention and as Aburatani does disclose the presence of the same PS43-, P2S74- and P2S64- therein upon analysis, the product of the ionic conductor of Aburatani will expectedly include at least one of the same Li4PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Example 6 of Aburatani employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Example 6 of Aburatani will include at least one of the same Li4PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 7, the lithium compound in Example 6 is LiBr (para. [0188]).
As to claim 8, while example 6 uses LiBr, Aburatani teaches of other suitable equivalent lithium sources including LiCl (para. [0073]).  While the genus of Aburatani is large, one of ordinary skill in the art would have easily substituted the LiBr of Example 6 with other lithium halides (LiCl, LiF, LiI) without any undue experimentation or burden given that these lithium halides are equivalent homologs of one another. Thus the substitute for one lithium halide for another is reasonably with the teachings of Aburatani.
As to claim 9, as discussed above, the amount of LiBr to the total amount is 14.6 wt% (Example 6, para. [0188]).
As to claim 10, as discussed above, the raw materials of Aburatani include Li2S, P2S5 and LiBr, thus reciting materials which comprise P, S and Li (Example 6, para. [0188]).
As to claim 11, as discussed above, the raw materials of Aburatani include Li2S, P2S5, thus reciting materials of claim 11 (Example 6, para. [0188]).
As to claim 12, as discussed above, the raw materials of Aburatani include Li2S, P2S5, present in a molar ratio of 75:25 or 3:1 (Example 6, para. [0188]).
As to claim 13, as discussed above, the amount of LiBr to the total amount is 14.6 wt% (Example 6, para. [0188]).
As to claim 14, Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Example 6 of Aburatani employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Example 6 of Aburatani will have the same relative elastic modulus of claim 14, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 15, the solid electrolyte of Example 6 has an ionic conductivity of 1.5x10-3S/cm.  In addition,
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Example 6 of Aburatani employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Example 6 of Aburatani will have the same relative ionic conductivity of claim 15, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claims 18 and 21, Aburatani discloses a sulfide glass solid electrolyte and method of preparing the electrolyte (abstract and examples), comprising:
providing a mixture comprising a starting material comprising Li2S, 57.6g of P2S5, thus comprising P, S and Li (Example 6, para. [0188]);
a lithium compound specifically 16.1g of LiBr  (Example 6, para. [0188]);
and treating the mixture by heating the mixture to 200oC for 2 hours  (Example 6, para. [0188]).
Given the process of Example 6 of Aburatani compared to the inventive process of the instant application, the teachings therein expectedly anticipate the sulfide solid electrolyte features in the method of claims 18 and 21.
Notably, Example 6 teaches of preparing the electrolyte glass using 36.3g of Li2S, 57.6g of P2S5 and 16.1g of LiBr.  The molar ratio of Li2S:P2S5:LiBr therein is 64%:21%:15%. The relative molar ratio between Li2S and P2S5 (64:21) is equivalent to a 75:25 molar ratio between just these two compounds.  The mass of LiBr present in the same mixture of materials is 16.1g/110g total or 14.6 wt%.  The molar ratio of Li2S:P2S5 is in the same amount as the instant invention examples.  The wt% of LiBr (14.6 wt%) falls within the inventive range of the instant application.  Therefore the amounts of Li2S, P2S5 and LiBr are the same relative amounts as the raw materials of the instant invention.  Aburatani further teaches that the mixture is heated to 200oC which is in the same temperature range as the instant invention and for 2 hours which also falls under the same duration as the instant invention.  Accordingly, since the raw materials of Aburatani are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Example 6 of Aburatani will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 18 and 21, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Example 6 of Aburatani employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Example 6 of Aburatani will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 18 and 21, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Example 6 are shown to exhibit a difference in any of the molar ratios of claims 18 and 21, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claim 19 the mixture is prepared by mixing the starting materials of Li2S, 57.6g of P2S5 and LiBr (Example 6, para. [0188]).
As to claim 20, the mixture is contacted to prepare a solid electrolyte precursor which is then heat treated at a temperature of 200oC for 2hours (Example 6, para. [0188]).
Claim Rejections - 35 USC § 103
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aburatani et al. (U.S. Patent Application No. 2015/0207170) as applied to claim 1 above, and further in view of Aburatani et at. (U.S. Patent Application No. 2012/0009484, hereafter referred to as Aburatani-484).
Aburatani discloses the solid electrolyte of claim 1 as discussed above.
While claim 17 is dependent upon claim 1 rather than claim 16, claim 17 is directed to an all-solid secondary battery and would likely be dependent upon the battery of claim 16, otherwise still drawn to an all-solid secondary battery rather than just the solid electrolyte alone as in claim 1.
Aburatani does not explicitly disclose the battery therein, specifically an all-solid secondary battery as recited in claims 16-17.
As to claim 16, the invention of Aburatani is directed to batteries and particular as a solid electrolyte layer in a battery (paras. [0002]; [0150]; [0193]).  As would be understood by one of ordinary skill in the art, such battery designs would include a cathode layer, anode layer and the solid electrolyte of Aburatani comprising the sulfide solid above between the electrode layers.  
Aburatani-484 discloses of all-solid-state lithium secondary batteries wherein the battery design includes an electrolyte layer, positive electrode and negative electrode and the solid electrolyte is disposed between the electrodes (paras. [0013], [0072]).  Solid state batteries have been known in the art as an alternative to liquid electrolyte systems such that the use of a solid electrolyte system avoids the drawbacks associated with liquid electrolyte systems (safety, leakage, combustion, etc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Aburatani to be an all-solid secondary battery as taught by Aburatani-484 since such systems would have provided for a battery design having a solid electrolyte rather than a liquid electrolyte thus improving the battery safety while providing sufficient power output from the electrochemical elements of the all-solid battery therein.
As to claim 17, given that the electrolyte of Aburatani is disclosed for use in a battery as a solid electrolyte  (paras. [0002]; [0150]; [0193]), the battery employing the electrolyte of Aburatani will expectedly exhibit the same charge-discharge efficiency of claim 17, absent clear evidence to the contrary. 
“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Example 6 of Aburatani employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Example 6 of Aburatani will have the same charge-discharge efficiency of claim 17, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2002-109955A discloses sulfide glass solid electrolyte compositions.  U.S. Patent Application No. 2015/0214573 discloses mixing Li2S, P2S5 and LiBr at particular ratios and heating the mixture during synthesis.  U.S. Patent Application No. 2014/0302382 discloses sulfide solid electrolytes in battery systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725